Citation Nr: 0521839	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  97-30 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a rating higher than 10 percent for post-
traumatic stress disorder (PTSD) from June 1, 1995.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


REMAND

The veteran served on active duty from August 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, wherein the RO granted service 
connection for PTSD and assigned an initial 10 percent 
evaluation, effective from June 1, 1995.  

In September 1999, the Board remanded the claim to the RO to 
provide the veteran an opportunity to provide good cause for 
failing to report for a June 20, 1998, VA examination.  (The 
veteran had claimed that he was incarcerated at that time and 
that he had not been released until after the examination.)  
Thereafter, information was received from the District Court 
of Maryland, reflecting that the veteran had been 
incarcerated from April to June 1998.  As a result, in May 
2000, VA undertook another examination of the veteran for his 
PTSD.  However, in June 2001 argument to the RO, the 
veteran's representative argued that because the VA examiner 
in May 2000 had not been provided a copy of the old and new 
psychiatric rating criteria with respect to the service-
connected PTSD, which had been requested by the Board in its 
September 1999 remand, the veteran should be scheduled for 
another VA examination.  Thus, the RO scheduled the veteran 
for a VA examination on September 15, 2001, but according to 
the RO, he failed to report.  In a January 2002 statement to 
the RO, the veteran indicated that he had re-scheduled the 
examination and had in fact been examined by VA on September 
22, 2001 at the VA Medical Center (VAMC) in Baltimore, 
Maryland.  However, a March 2005 Report of Contact reflects 
that the VAMC in Baltimore, Maryland had no written report of 
the examination.  Thereafter, the RO scheduled the veteran 
for another VA examination on December 13, 2002, but he again 
failed to report.  (Other documents dated in March 2005 show 
that an examination was indeed conducted on September 22, 
2001, but no report of the examination was found.)

In a January 2003 letter to the veteran, the RO noted that in 
light of the appellant's failure to report to his December 
2002 examination, it was requested that he inform them as to 
whether he was willing to report to another examination.  The 
RO also stated that unless they received notification in 
writing of the appellant's willingness to report for an 
examination, that they would make a decision based on the 
evidence of record.  The Board notes that while a January 
2000 supplemental statement of the case informed the veteran 
of the provisions of 38 C.F.R. § 3.655(b) (2004), which 
dictates that his claim would be denied for failing to report 
to the examination without good cause, the Board notes, as 
does the veteran's representative (see written argument, 
submitted in June 2005), that the claims files do not include 
the letter notifying the appellant of his scheduled December 
2002 VA examination.  

Given that much time has passed since the May 2000 VA 
examination when it was determined that the veteran's PTSD 
was "mild," and because a May 2001 decision by the Social 
Security Administration referred to the veteran's psychiatric 
impairment as being "severe," the Board finds that one more 
attempt to examine the veteran should be undertaken.  The 
Board concludes that the curious sequence of events where a 
September 2001 examination was apparently conducted without 
the RO's knowledge or receipt of the report, and because of 
the question raised as to whether the veteran was in fact 
informed of the December 2002 appointment, the duty to assist 
requires further action.  

Accordingly, this case is REMANDED to the RO for the 
following actions. 

1.  The RO should contact the appellant 
and request that he identify the names, 
address, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his PTSD at any time since May 2000.  
With any necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.

2.  Thereafter, the RO should schedule 
the veteran for a VA psychiatric 
examination to determine the current 
severity of the service-connected PTSD.  
The psychiatrist should assign a Global 
Assessment Functioning (GAF) score and 
explain the significance of the score in 
terms of social and industrial 
impairment.  The RO also should provide 
the examiner with copy of the old and new 
psychiatric rating criteria, and findings 
should be made that are responsive to 
both the old and the new rating criteria 
with respect to the service-connected 
PTSD only.  The examiner should explain 
the rationale for all opinions given.  
The claims folder, with any evidence 
obtained pursuant to the request above, 
must be reviewed by the examiner in 
conjunction with the examination.  Prior 
to scheduling the examination, the RO 
should advise the veteran of the date, 
time, and location of the scheduled 
examination.  The RO should also advise 
the appellant that failure to report for 
the examination can result in a denial of 
his claim under 38 C.F.R. § 3.655(b).  
All notices to and communications (or 
efforts at communication) with the 
veteran must be documented in the claims 
folders.  

3.  In the event that the veteran does 
not report for the examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the veteran's 
last known address.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable. 

4.  After undertaking any other 
development deemed appropriate, the RO 
should adjudicate the issue of 
entitlement to a rating higher than 10 
percent for PTSD.  The propriety of 
"staged" ratings should also be 
addressed.  Fenderson, supra. 

If any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  If the 
veteran has not reported for the 
scheduled examination, the supplemental 
statement of the case should include the 
provisions of 38 C.F.R. § 3.655 and an 
explanation of the regulation's 
application in this case.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

